Opinión concurrente y disidente emitida por el
Juez Asociado Señor Hernández Denton.
Concurro en el resultado de la opinión mayoritaria por entender que obligar a un trabajador a someterse periódica-mente a una investigación mediante el detector de mentiras sin ninguna justificación legítima atenta contra su dignidad e integridad en el empleo, en violación de la Constitución del Estado Libre Asociado. Difiero, sin embargo, del análisis so-*72bre el derecho a la intimidad de la opinión mayoritaria. Ésta desprovee de contornos manejables el derecho a la intimidad. Su ratio decidendi se proyecta mucho más allá de la contro-versia ante nos. Afecta actividades que de otra forma serían lícitas, proscribiéndolas. Además, como el uso del detector de mentiras en las relaciones obrero-patronales es precisamente un asunto que está pendiente de consideración legislativa, entiendo que por el momento la prudencia y la cautela judicial, así como el respeto y la deferencia hacia la Rama Legis-lativa aconsejan una intervención cuidadosa y limitada en este asunto.
Nos corresponde el deber ineludible de darle fuerza y vi-talidad a los principios generales sobre cuestiones fundamen-tales de la vida colectiva de nuestro pueblo, que están enmar-cadas en la Constitución. Al interpretar sus postulados bási-cos nunca debemos olvidar que “una Constitución no esta-blece, ni debe establecer, normas para la hora que pasa, sino principios para un futuro que se expande”. B. Cardozo, La naturaleza de la función judicial (E. Ponssa, traductor), Buenos Aires, Eds. Arayú, 1955, pág. 64. Hay que evitar pro-nunciamientos que la fosilicen y la conviertan en una pieza de museo de historia: “Su vitalidad descansa en su dinamismo. Es un documento que rebasa las preferencias personales de sus autores y plasma las esperanzas de ulteriores generacio-nes. . . . Interpretamos una Constitución, no los Rollos del Mar Muerto.” P. R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983). Si limitamos su alcance con normas y pronuncia-mientos taxativos, convertimos su texto en dogmas absolutos e inaplicables frente a las eventualidades del futuro:
Como en todo intento de formular normas básicas, la es-pecificación exagerada de los detalles es una garantía iluso-*73ria de efectividad, que sólo sirve para dramatizar la impo-tencia de la regla frente a la complejidad y variabilidad de las situaciones humanas. Los preceptos constitucionales de alto rango tienen que ser principios que consientan un mar-gen discrecional para reglamentar ante circunstancias im-previstas y hasta imprevisibles de acuerdo con los ideales de conducta establecidos en ellos. Escuela de Administración Pública, U.P.R., La nueva constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, pág. 123.
Finalmente, debemos tener claro que a diferencia de la Constitución de Estados Unidos, nuestra Constitución con-tiene disposiciones que requieren del Estado no sólo que se abstenga de infringir los derechos de los ciudadanos, status negativus libertatis, pero también le exige a éste acción posi-tiva en beneficio del individuo, status creditoris. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Yol. III, pág. 200. (1) Tanto la Sec. 8(2) *74como las Secs. 16 (3), 17 (4) y 18 (5) de nuestra Carta de De-rechos requieren esta función dual del Estado: que se abs-tenga de violarle a los ciudadanos los derechos allí garanti-zados y que actúe “positiva [mente] ... en beneficio del indi-viduo”. Trías Monge, op. cit., pág. 200.
II
Uno de los valores más importantes reconocidos por nues-tra Constitución es el derecho de toda persona a la “protec-ción de ley contra ataques abusivos a su honra, a su reputa-ción y a su vida privada o familiar”. Art. II, Sec. 8. (6) Su texto tiene origen en el Art. V de la Declaración Americana de los Derechos y Deberes del Hombre. Trías Monge, op. cit., pág. 189. (7)
*75En Puerto Rico el carácter del derecho y protección de la vida privada tiene un historial distinto y más amplio que el reconocido bajo la Constitución federal. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 439-440 (1975). En Estados Unidos, el derecho a la intimidad es hijo de la jurisprudencia. Griswold v. Connecticut, 381 U.S. 479 (1965); Eisenstadt v. Baird, 405 U.S. 438 (1972); Roe v. Wade, 410 U.S. 113 (1973); Carey v. Population Services International, 431 U.S. 678 (1977). Su alcance no es muy preciso. L. H. Tribe, American Constitutional Law, Nueva York, Ed. Foundation Press, 1978, pág. 886 y ss. Pero en general puede afirmarse que protege dos intereses fundamentales: “Uno es el interés individual de evitar la divulgación de asuntos personales y el otro es el interés de poder tomar decisiones importantes indepen-dientemente.” (Traducción nuestra.) Whalen v. Roe, 429 U.S. 589, 599-600 (1977).
En nuestra jurisdicción hemos reconocido que el derecho a la vida privada y familiar opera ex proprio vigore, y puede hacerse valer entre personas privadas al eximirlas del requi-sito de acción estatal: “[e]ste derecho constitucional impone a toda persona el deber de no inmiscuirse en la vida privada o familiar de los demás seres humanos”. Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Hermandad de Empleados, supra. (8) Por eso tiene el carácter dual de derecho y de pro-tección tanto frente al Estado como ante otras personas.
*76Por su primacía también hemos reconocido que se puede hacer valer mediante el recurso de injunction, E.L.A. v. Hermandad de Empleados, supra, y la acción de daños y perjui-cios bajo el Art. 1802 del Código Civil. Colón v. Romero Barceló, supra.
Debemos, en primer lugar, resolver si en el presente caso nos encontramos frente a una violación de este derecho. El pe-ticionario nos solicita que emitamos un injunction para im-pedir que el demandado lo someta a una prueba del detector de mentiras, como condición para permanecer en el empleo. Sin embargo, en la presente controversia no se está limitando la facultad del peticionario para tomar decisiones personales, familiares o íntimas, como la terminación de un embarazo, Roe v. Wade, supra; Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980); la de divorciarse sin tener que exponer pública-mente la vida íntima, Figueroa Ferrer v. E.L.A., supra; la de utilizar anticonceptivos, Griswold v. Connecticut, supra; Eisenstadt v. Baird, supra; Carey v. Population Services International, supra.
Tampoco estamos frente a un caso donde los tribunales son llamados a intervenir para proteger o salvaguardar la tranquilidad del hogar, Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974); E.L.A. v. Hermandad de Empleados, supra, o para proteger a un ciudadano de recibir un “raudal de llamadas indeseables y ofensivas”, P.R. Tel. Co. v. Martínez, supra, pág. 335, o de sufrir continuamente la exhibición por los medios de comunicación de fotos que cons-tituyen una indebida intromisión en la vida familiar, Colón v. Romero Barceló, supra.
Del análisis anterior concluimos que la razón de ser de este derecho continúa siendo la protección al ciudadano “contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar” por parte del Gobierno o de ciudadanos privados. Estos ataques se han manifestado a través de la diseminación innecesaria o indiscriminada de información, la *77divulgación de información falsa o calumniosa, la limitación al ciudadano en la facultad de tomar decisiones relacionadas con su vida íntima y familiar, la obtención de información íntima y familiar o la violación a la tranquilidad del hogar y la vida familiar. (9) Lo que constituye un “ataque abusivo” dependerá de las circunstancias específicas en que se mani-fiesta la acción estadual o personal y la naturaleza del interés privado o familiar que se quiere proteger.
En el caso de autos la posible violación del derecho a la intimidad emanaría de una intromisión indebida en la vida íntima del peticionario o de una diseminación innecesaria de información obtenida sobre su persona. No nos persuade el razonamiento de la opinión mayoritaria de que someterse al detector de mentiras por sí solo viola el derecho a la intimi-dad. No es la máquina la que viola el derecho a la intimidad. Quien podría violarla es la persona que administra la prueba y aquellos que ordenaron que se administrara.
No entiendo en qué viola el derecho a la intimidad una prueba del detector de mentiras, cuando sólo se pregunte aquello que normalmente se pregunta en cualquier entrevista de empleo. Ese ha sido el análisis seguido por la escasa juris-prudencia federal que se ha enfrentado a este problema. En Thorne v. City of El Segundo, 726 F.2d 459 (9no Cir. 1983), citado en el escolio 7 de la opinión mayoritaria, no se resuelve que el uso del detector de mentiras en el área gubernamental viola la ley de derechos civiles federales, 42 U.S.C. see. 1983. Allí lo que se resolvió fue que el haberle preguntado a la peti-*78donaría sobre su conducta sexual y el basar la decisión de no emplearla en las respuestas a esas preguntas violó sus dere-chos civiles. íd., pág. 471. El resultado sería el mismo aun si el interrogatorio no se hubiese realizado mediante un detector de mentiras. En Hester v. City of Milledgeville, 777 F.2d 1492, 1497 (11mo Cir. 1985), se siguió un análisis similar; escudriñar el tipo de preguntas y el uso que se les iba a dar a las contestaciones.
No tenemos dudas de que en ciertas circunstancias el uso del detector de mentiras puede infringir el derecho a la inti-midad, particularmente en el contexto de las relaciones entre el patrono y el obrero. Véase L. M. Fariñas Matoni, El Derecho a la Intimidad, Madrid, Ed. Trivium, 1983, págs. 51-52. Pero el mero hecho de que una actuación pueda violentar los derechos constitucionales no hace de por sí su ejercicio ilegal ni nos da la facultad de proscribirla. La celebración del tipo de actos religiosos en Sucn. de Victoria v. Iglesia Pentecostal, supra, violaba los derechos constitucionales de los vecinos, pero eso de por sí no impedía la permanencia de la iglesia en el vecindario. Situación similar se presentó en el caso de E.L.A. v. Hermandad de Empleados, supra, y el de Colón v. Romero Barceló, supra. El hecho de que las actuaciones allí impugnadas violaran el derecho a la intimidad de terceros no convirtió ese tipo de actuación en ilegal. Por supuesto, si al-guien, y en especial un obrero, honestamente cree que al some-térsele a un detector de mentiras pueden violársele sus dere-chos constitucionales, los tribunales son el vehículo apropiado para asegurar que la administración de la prueba no viole sus derechos.
En conclusión, no es de aplicación el derecho a la intimi-dad en esta controversia según está planteada ante nos. El derecho a la intimidad protege contra la indebida o culposa intromisión de terceros en la esfera de atributos de la perso-*79nahdad(10) de alto rango social. La intromisión no se realizo en este caso. No tenemos información sobre el cuestionario utilizado ni las circunstancias en que se aplicaba la prueba. Tampoco sabemos qué problemas empresariales motivaron el uso del detector de mentiras. No sabemos quién suministraba la prueba ni con qué tipo de equipo. En fin, los autos no con-tienen la información que tradicionalmente utilizamos para hacer el balance de interés en estas controversias. Colón v. Romero Barceló, supra, págs. 580-582. El planteamiento cons-titucional en este contexto es prematuro. Desde el punto de vista de la procedencia de un injunction no puede decirse que probablemente se lesione el derecho del peticionario. Éste no ha aportado prueba en este respecto.
WH
Si bien entendemos que al peticionario no se le ha violado su derecho a la intimidad, esto no significa que esté huérfano de protección jurídica. Cabe preguntamos si la actuación del patrono, en las peculiares circunstancias de este caso, está proscrita por la Sec. 16 de nuestra Carta de Derechos.
La controversia a la cual nos enfrentamos requiere una interpretación armónica de nuestra Carta de Derechos, en especial de las Secs. (11) y 16. Para esto es menester estu-diar las discusiones de los delegados en la Convención Consti-tuyente de 1952, así como las corrientes de interpretación constitucional moderna.
*80Luego de darse lectura en la Convención Constituyente a la Carta de Derechos propuesta por la Comisión de la Carta de Derechos, el delegado señor don Jaime Benitez, Presidente de dicha Comisión, expresó lo siguiente:
Quiero ahora, brevemente, señalar la arquitectura ideo-lógica dentro de la cual se monta esta proposición [la Carta de Derechos]. Tal vez toda ella está resumida en la primera oración de su primer postulado: la dignidad del ser humano es inviolable. Esta es la piedra angular y básica de la demo-cracia. En ella radica su profunda fuerza y vitalidad moral. Porque antes que ninguna otra cosa, es la democracia una fuerza moral, y su moral radica precisamente en el reconoci-miento que hace de la dignidad del ser humano, del alto res-peto que esa dignidad merita y la responsabilidad en con-secuencia que tiene todo el orden eonstitucional de descansar en ella, protegerla y defenderla. (Énfasis suplido.) 2 Diario de Sesiones, op. eit., pág. 1103.
Lenguaje similar contiene el Informe de la Comisión de la Carta de Derechos al discutir el alcance de la Sec. 1. Ibid., T. IV, pág. 2561.
Con este principio fundamental como norte es que debe-mos analizar el alcance de nuestra Carta de Derechos. Como muy bien se ha dicho, “la Sección 1 de la Carta de Derechos de Puerto Rico reviste, por su estilo y contenido, una carac-terística de fundamental importancia hasta tal punto que si la Carta no contuviera más nada sobre el particular, el resto de su texto aún así parecería ser un derivado lógico y conse-cuente del principio de la inviolabilidad de la dignidad del hombre”. J. J. Santa-Pinter, Los derechos civiles en Puerto Pico, Río Piedras, Ed. Edil, 1973, pág. 21.
Al interpretar el alcance de la Sec. 16 en torno al derecho de todo trabajador a tener protección contra riesgos a su sa-lud o integridad personal, no podemos sino concluir que den-tro de esta cláusula están subsumidos los principios básicos sobre la dignidad del ser humano. El concepto “integridad personal” tiene que ser analizado dentro de todo el contexto de *81la Carta de Derechos. Más aún, por imperativo constitucional de la Sec. 19, su lectura tiene que ser liberal. (12)
La Sec. 16 de nuestra Constitución al igual que la See. 8 también aplica entre particulares. No tiene ningún valor jurí-dico que nuestra Constitución reconozca unos derechos a los obreros si los tribunales no están en disposición de vindicar-los. De hecho, la mayoría de las disposiciones de las Secs. 16, 17 y 18 frente a quien tienen vigencia es frente a particu-lares. ¿De que valdría el derecho a una jornada de ocho horas si esto no se pudiese poner en vigor frente a un patrono pri-vado? ¿El derecho a la negociación colectiva? ¿A la huelga? No podemos permitir que los derechos consagrados en nuestra Constitución sean meras aspiraciones abstractas. Al interpre-tarlas, debemos hacer un reconocimiento explícito del valor jurídico de sus declaraciones de derechos y libertades. Véanse: Amy v. Adm. Deporte Hípico, 116 D.P.R. 414 (1985); J. A. González Casanova, Teoría del estado y derecho constitucional, 2da ed. rev., Barcelona, Ed. Vicens-Vives, 1983, pág. 247.
*82Precisamente porque hay que dar un reconocimiento ex-plícito del valor jurídico protegido por la Sec. 16 es que el mecanismo procesal del interdicto (injunction) es el más ade-cuado para vindicar estos derechos. Esta es la única forma de evitar una transgresión a la “integridad personal” del obrero. Mecanismo similar reconoce la Ley Núm. 100 de 30 de junio de 1959 en su Art. 1 (29 L.P.R.A. see. 146), cuando dispone que en casos de despido por razón de edad avanzada, raza, color, religión, origen o condición social, el tribunal podrá “ordenar al patrono que reponga en su empleo al trabajador y que cese y desista del acto de que se trate”. (Énfasis suplido.) Ese mandato legislativo de la Ley Núm. 100 no es sino la ex-presión legislativa de un mandato superior, el mandato cons-titucional. Al poner en vigor la See. 16, estamos judicialmente reconociendo el mandato constitucional de que la integridad moral, física, y espiritual del obrero no se viole so pretexto de proteger los intereses propietarios del patrono. (13)
IV
Debemos, pues, resolver si al imponerle al peticionario en este caso como condición para permanecer en el empleo que se someta a la prueba del detector de mentiras viola su “integri-dad personal en su trabajo”. Al hacer este análisis, debemos tener claro que lo que potencialmente viola la integridad del obrero son las circunstancias en las que se administra la prueba y no la prueba o la máquina en sí. (14)
*83Principios rectores de interpretación judicial del alcance de los derechos constitucionales nos obligan a establecer unos criterios de análisis para este tipo de controversia, que no con-lleven una prohibición absoluta sobre el uso por parte de las empresas privadas de este tipo de equipo investigativo.
En primer lugar, debemos evaluar el interés y las necesi-dades apremiantes del que pretende usar el equipo para hacer una investigación de sus empleados. También se debe exami-nar el tipo de equipo que será utilizado, su confiabilidad, y el modo en que opera. En tercer lugar, hay que estudiar las cir-cunstancias especiales en que se va a utilizar y quién adminis-trará la prueba. Las preguntas del cuestionario deben ser per-tinentes y relevantes a los objetivos trazados por el patrono. No pueden intervenir con el ámbito de la intimidad del traba-jador. La prueba debe ser previamente validada científica-mente. El criterio normativo debe ser su razonabilidad en las circunstancias específicas. La frecuencia con que se aplican las pruebas y el uso que se les dará también son relevantes. Finalmente, quién tendrá acceso a la información y qué opor-tunidad real tendrá el afectado para exponer su posición so-bre la validez del resultado, tienen que ser celosamente con-siderados. Estos son los criterios mínimos que hay que con-siderar al evaluar la constitucionalidad del uso del detector de mentiras por la empresa privada.
La Asamblea Legislativa puede formular otras salvaguar-das razonables para garantizar la protección de este derecho constitucional. Es un asunto que requiere legislación y aten-ción urgente por esta otra rama del Gobierno.
En el caso de autos, al obrero se le exigió que se sometiere a la prueba del detector de mentiras sin ninguna justificación aparente. La prueba no se iba a realizar como parte de una investigación en curso. No estamos frente a un caso de una industria inherentemente peligrosa o de la industria farma-céutica, o ante una actividad de importancia para la seguridad *84pública. El patrono pretende justificar su requerimiento al amparo de un interés generalizado de proteger su propiedad. No ha adelantado ninguna necesidad válida para la prueba. Tampoco se ha acreditado válidamente el peritaje del exami-nador y el uso que a los resultados de la prueba se le va a dar. Finalmente, entiendo que la incertidumbre a la que es some-tido un obrero que sabe que en cualquier momento puede ser compelido, arbitraria y caprichosamente, a que se le adminis-tre una prueba del detector de mentiras constituye un meca-nismo de coerción y hostigamiento en el empleo, que atenta contra la integridad y la dignidad del trabajador proscrita por nuestra Carta de Derechos.
En resumen, cuando a un obrero le es requerido que se someta a una prueba de detector de mentiras, el patrono tiene que esbozar razones concretas y válidas por las cuales inte-resa someterlo a dicho examen. El obrero tiene el derecho a desempeñarse en su trabajo sin la amenaza constante de que podrá ser sometido a dichas pruebas. Una vez el patrono acredite válidamente su justificación para, efectuar el examen, tendrá que incluir todas las salvaguardas necesarias para ga-rantizar que el examen no infrinja el derecho a la intimidad del examinado. Quaere si un despido basado únicamente en los resultados de una prueba del detector de mentiras válida-mente tomada constituye justa causa bajo la Ley Núm. 80. Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185l).
Por las razones expuestas anteriormente, concurro en el resultado a los efectos de que no se debió desestimar la acción del recurrente, pero disiento del análisis sobre la intimidad. Los hechos alegados en la demanda de su faz aducen una causa de acción que debe dilucidarse en el tribunal de instan-cia. Devolvería el caso al tribunal a quo para que resuelva la controversia a base de los criterios aquí expresados.
*85—O—
Voto explicativo de conformidad emitido por el
Juez Asociado Señor Rebollo López.
Hemos dado nuestra conformidad a la opinión mayorita-ria del Tribunal, suscrita por la compañera Juez Asociada Señora Naveira de Rodón, por dos razones. En primer lugar, por entender que resulta ineludible el análisis desde el punto de vista constitucional que se hace en la referida ponencia relativo a la norma reglamentaria de la parte recurrida que requiere de sus empleados el someterse a exámenes periódicos del polígrafo como condición para retener su empleo. En se-gundo lugar, por ser del criterio que es jurídicamente co-rrecta la determinación o declaración de inconstitucionalidad que de la referida norma reglamentaria se hace; ello, por razón de que la misma no sólo atenta contra el “derecho a la intimidad” garantizado por la See. 8 del Art. II de la Consti-tución del Estado Libre Asociado de Puerto Rico, sino porque, en adición, constituye un atentado contra la “integridad personal” del recurrente, la cual le es garantizada a todo obrero por la Sec. 16 del citado Art. II de nuestra Constitución.
I
Como sabemos, en el ámbito del Derecho privado, son “in-válidos” aquellos actos que son contrarios a la ley, a la moral, al orden público, o a la Constitución en aquello en que la misma aplique a partes privadas.
No existe ley alguna aprobada por nuestra Asamblea Legislativa que prohíba el uso del polígrafo en esta clase de situaciones. Dicha práctica no es contraria a ninguna norma de índole moral o de “orden público” (1) que no sean aquellas que precisamente emanan de la Constitución misma.
*86Por otro lado, tampoco existe una clara expresión legis-lativa que le sirva de apoyo a una “política pública” que im-pida la práctica en controversia. Somos del criterio que bajo un patrón de correcta metodología adjudicatoria, la discusión no puede limitarse a una mera enunciación sobre la promo-ción de la “paz industrial” con total abstracción de los valores constitucionales envueltos. En resumen, a diferencia del com-pañero Juez Asociado Señor Negrón García, entendemos que, encontrándonos ante un total “vacío legislativo”, el análisis constitucional que se realiza en la opinión mayoritaria re-sulta obligatorio e inescapable.
H-1
El análisis de “escrutinio estricto” surgió inicialmente para examinar la validez de legislación que discriminaba en-tre clases o tipos de personas mediante lo que se caracterizó como “clasificaciones sospechosas”. Korematsu v. United States, 323 U.S. 214 (1944); McLaughlin v. Florida, 379 U.S. 184 (1964); Loving v. Virginia, 388 U.S. 1 (1967); en Puerto Rico véase Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). En otras palabras, este tipo de aná-lisis nació para garantizarle a ciertos grupos raciales y étni-cos tradicionalmente oprimidos, la igual protección de las leyes. Con el pasar del tiempo el análisis se extendió a situa-ciones donde se examinaba legislación que aunque no envolvía clasificaciones que per se eran sospechosas, las mismas coar-taban los “derechos fundamentales” de ciertos grupos. Harper v. Virginia Bd. of Elections, 383 U.S. 663 (1966) (derecho al voto); Griffin v. Illinois, 351 U.S. 12 (1956) y Douglas v. California, 372 U.S. 353 (1963) (acceso a las cortes); Shapiro v. Thompson, 394 U.S. 618 (1969) (derecho a viajar). *87Eventualmente, el análisis de escrutinio estricto se utilizó en protección de derechos individuales fundamentales aun en si-tuaciones donde propiamente no estaba presente un problema de discriminación o clasificación legislativa. Ello se ha hecho mediante un examen bajo el debido proceso sustantivo. Véanse: Roe v. Wade, 410 U.S. 113 (1973); Sherbert v. Verner, 374 U.S. 398 (1963); en Puerto Rico véase Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980). (2)
Deberá observarse que por ser los derechos constituciona-les, como regla general, oponibles sólo frente al estado, en los casos anteriormente mencionados se cuestionaba la validez de legislación federal, estatal o municipal. En Puerto Rico, sin embargo, en atención a que el “derecho a la intimidad” tiene un historial distinto y más amplio que el plasmado en la ju-risdicción federal, hemos resuelto que el mismo opera ex pro-prio vigore y puede hacerse valer entre personas privadas, eximiéndose del requisito de “acción estatal” [state action). Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982).(3)
Aunque no carece de toda legitimidad el reclamo de la re-currida de que a este derecho de privacidad se opone su de-recho a proteger su propiedad, debemos concluir que en este caso la Constitución expresamente resuelve este conflicto de derechos al establecer en la See. 16 del Art. II que:
Se reconoce el derecho de todo trabajador a escoger li-bremente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a pro-tección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que *88nunca será menor de una vez y media el tipo de salario ordi-nario, según se disponga por ley. (Énfasis suplido.)
Una lectura de la antes mencionada disposición constitu-cional nos convence de que la Convención Constituyente tuvo el propósito de concederle al obrero puertorriqueño una pro-tección específica, en la esfera de la relación obrero patronal, contra “riesgos” que atenten contra su “intimidad o privaci-dad”, o, lo que es lo mismo, contra su “integridad personal”.
No obstante no haber encontrado en el historial de la ci-tada Sec. 16 discusión alguna de la Convención sobre esta cláusula en específico y menos aún del significado que para los constituyentes tenía el concepto de “integridad personal”, (4) opinamos que el mismo obviamente debe tener un contenido más amplio y distinto que el de “salud”, el cual, como hemos visto, es igualmente garantizado por la Sec. 16. Por otro lado, no creemos que pueda argumentarse con éxito que el referido concepto sólo conceda protección contra lesiones corporales; ese sería el caso si estuviéramos ante el concepto de “integri-dad física” que en el caso de menores protege la Sec. 15 del Art. II de nuestra Constitución. Por último, aun los tratadis-tas españoles que parten inicialmente de una definición obje-tiva y limitada del concepto “persona” (sujeto activo o pasivo en una relación jurídica) se ven compelidos a reconocer una dimensión más amplia del mismo. Así, Lacruz Berdejo nos dice: “Pero aún tiene la persona una superior dimensión, especial y diferenciada de los anteriores, donde se manifiesta su propia entidad y en todo su valor, sencillamente como persona, susceptible en tal calidad de sufrir agresiones físicas o *89morales desde el exterior y, por tanto, necesitada de protec-ción en esa misma acepción y terreno. En este último plano se sitúan los llamados ‘derechos de personalidad’, que pretenden garantizar a la persona —ya no sujeto de Derecho, ni tam-poco objeto, sino simplemente persona (nada más y nada me-nos)— el goce y respeto de su propia entidad e integridad en todas sus manifestaciones físicas y espirituales.” J. L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. I, Vol. II, pág. 29.
Dicho con el mayor respeto, no entendemos ni comparti-mos la diferencia que intenta establecer el compañero Juez Asociado Señor Hernández Denton entre “integridad personal” e “intimidad”. Somos del criterio que “integridad personal” e “intimidad” si no son sinónimos, por lo menos, el primero es componente del segundo. Dicho en otras palabras, lo que atenta contra la “integridad personal” de un traba-jador igualmente atenta contra su “intimidad”.
h-f H — < HH
Este derecho que le concede nuestra Constitución al obrero, sin embargo, no es absoluto. Mas lo claro e inequívoco de este mandato constitucional y aspiración de nuestro pueblo lo con-vierte, aun ante el patrono privado, (5) en un derecho fundamental, el cual para ser limitado requiere que éste demuestre un interés apremiante, cf. Amy v. Adm. Deporte Hípico, 116 D.P.R. 414 (1985). La recurrida no ha podido demostrarnos que tenga un interés de tal magnitud que precise de la limi-tación del derecho de privacidad de sus empleados.

(1)A1 enfrentarnos a la catalogación y precisión de los derechos hu-manos en las constituciones modernas, siguiendo una de las definiciones más difundidas, podemos subsumirlos en las siguientes:
. . . “el status negativus libertatis o derechos límite, mediante los cuales se reserva al individuo o a aquellas proyecciones más inmediatas del mismo (v.gr., la familia) una esfera de libertad a la que, en principio, no puede afectar la acción del poder; el status positivas libertatis, en virtud del cual el individuo manifiesta al exterior, de ahí el concepto de ‘derechos oposi-ción’, esa misma esfera de intimidad (v.gr., las libertades de expresión, reu-nión, asociación, etc.); el status activae civitatis o derechos de participa-ción en el ejercicio del poder (v.gr., el derecho de sufragio); el status creditoris, cuyo contenido no está constituido por derechos ‘destinados a ga-rantizar la libertad frente al Estado y la protección contra el Estado’, sino que, . . . ‘son pretensiones del individuo o del grupo colectivo ante el Es-tado’.” M. Herrero De Miñón, Nacionalismo y constitucionalismo; el Dere-cho constitucional de los nuevos estados, Madrid, Ed. Tecnos, 1971, págs. 396-397. Véase J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 199 y ss. Cf. J. A. González Casanova, Teoría del estado y derecho constitucional, 2da ed. rev., Barcelona, Ed. Vicens-Vives, 1983, pág. 246.


(2) “Toda persona tiene derecho a protección de ley contra ataques abu-sivos a su honra, a su reputación y a su vida privada o familiar.”


(3)“Se reconoce el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a protección contra riesgos para su salud o inte-gridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley.” (Énfasis suplido.)


(4) “Los trabajadores de empresas, negocios y patronos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados tendrán el derecho a organizarse y a negociar colectiva-mente con sus patronos por mediación de representantes de su propia y libre selección para promover su bienestar.”


(5)“A ñn de asegurar el derecho a organizarse y a negociar colectiva-mente, los trabajadores de empresas, negocios y patronos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados tendrán, en sus relaciones directas con sus propios pa-tronos, el derecho a la huelga, a establecer piquetes y a llevar a cabo otras actividades concertadas legales.”


(6)Por esta razón no puede decirse que el derecho de intimidad, en Puerto Rico, sea fruto de un avivamiento de la era de Lochner v. New York, 198 U.S. 45 (1905). Véase J. Nowak, R. Rotunda y N. Young, Constitutional Law, 2da ed., Minnesota, Ed. West. Pub. Co., 1983, pág. 737.


(7)Esta Declaración, junto con la Declaración Universal de los Dere-chos del Hombre y la Declaración de los Derechos Esenciales del Hombre sirvieron de modelo e inspiración al forjarse nuestra Carta de Derechos. Véanse: E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440, (1975); *75Trías Monge, op. dt., pág. 201; La nueva constitudón de Puerta Rico, Río Piedras, Ed. U.P.R., 1954, pág. 217.


(8) Aunque ya este Tribunal anteriormente resolvió que la See.'8 de la Carta de Derechos aplica entre particulares, Colón v. Romero Barceló, 112 D.P.R. 573 (1982); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Hermandad de Empleados, supra, quisiéramos aquí destacar el informe de la Comisión de la Carta de Derechos que reafirma esta posición:
“El honor y la intimidad son valores del individuo que merecen protec-ción cabal, no sólo frente a atentados provenientes de otros particulares, sino también contra ingerencias abusivas de las autoridades.” (Énfasis su-plido.) 4 Diario de Sesiones de la Convención Constituyente 2566 (1952).


(9) No pretendemos agotar todos los campos de acción en los cuales po-tencialmente el derecho a la intimidad pueda actuar, ni tampoco elaborar una definición de éste. Tenemos muy presente la advertencia hecha por uno de los mayores defensores del derecho a la intimidad, el profesor Tribe: “A concept in danger of embracing everything is a concept in danger of conveying nothing.” L. H. Tribe, American Constitutional Law, Nueva York, Ed. Foundation Press, 1978, págs. 888-889.


(10) Dentro del concepto de personalidad incluimos la familia, por im-perativo constitucional. Art. II, Sec. 8, Constitución del E.L.A.: “vida pri-vada o familiar”. (Énfasis suplido.)


(11)“La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarna-rán estos principios de esencial igualdad humana.” Art. II, Sec. 1, Consti-tución del Estado Libre Asociado de P.R.


(12) La Sec. 19 de la Carta de Derechos dispone en parte: “La enume-ración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una demo-cracia, y no mencionados específicamente.”
La propia Comisión de Carta de Derechos adelanta en su informe la regla de interpretación constitucional que la Sec. 19 impone:
“Esta sección establece dos reglas paralelas de interpretación. La pri-mera va enderezada a proteger los derechos del individuo contra una inter-pretación restrictiva o contra una interpretación basada en la conocida norma de inclusio unius, exclusio alterius. Según este último principio in-terpretativo, el acto de enumerar conlleva el acto de excluir, de suerte que todo lo que no se menciona queda por ese solo hecho descartado. No creemos que en una constitución deba incorporarse un principio de esta inflexibili-dad. . . . Una interpretación en el sentido de que todo lo que no se desprenda literalmente de cada una de las palabras usadas está por lo tanto excluido de la protección constitucional, seria contraria a la actitud básica que ha regido a la Comisión al preferir el lenguaje breve de los grandes principios en vez de la formulación minuciosa de los detalles inagotables.” 4 Diario de Sesiones, op. cit., pág. 2576.
Véanse también Trías Monge, op. cit., págs. 207-209; La nueva consti-tución de Puerto Rico, op. cit., pág. 123.


(13)La Declaración Universal de Derechos del Hombre, que, como an-teriormente dijimos, sirvió en gran medida de fundamento ideológico a nues-tra Carta de Derechos, en su Art. 8 dispone:
“Toda persona tiene derecho a un recurso efectivo, ante los tribunales nacionales competentes, que la ampare contra actos que violen sus derechos fundamentales reconocidos por la constitución o por la ley.”


(14) Un análisis de la prueba en sí nos enfrentaría al problema de inti-midad, que por las razones anteriormente esbozadas hemos descartado en este caso.


(1) En cuanto al término “orden público”, debemos recordar que este Tribunal en sus diversas interpretaciones del referido término, consistente-mente ha buscado su expresión en la ley. Cf. Asoc. de Condóminos v. Segu-*86ros Arana, 106 D.P.R. 133 (1977); Asoc. de Condóminos v. Centro I, Inc., 106 D.P.R. 185 (1977), y Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149 (1976).


(2)Para una discusión sobre los distintos tipos de escrutinio utilizados en diversidad de situaciones véase S. Bice, Standards of Judicial Review Under the Equal Protection and Due Process Clauses, 50 S. Cal. L. Rev. 689 (1977).


(3) Véase 4 Diario de Sesiones de la Convención Constituyente 2566 (1951).


(4) La única otra alusión al concepto de “persona” en la Carta de Derechos se encuentra en la Sec. 10 que protege contra los registros y allanamientos irrazonables. Allí indudablemente “persona” delimita un ám-bito de expectativa legítima de privacidad e intimidad.


(5) Estamos convencidos de que la Asamblea Constituyente no tuvo in-tenciones de exceptuar de las disposiciones de la See. 16 a los patronos privados. Véase 3 Diario de Sesiones de la Asamblea Constituyente 1607-1622 (1962).